Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-13 are allowed over the prior art of record. 
Current invention teaches a single turn potentiometer having “a first carbon print across a large circumferential angle, ends of the first carbon print being connected to a regulated power supply and ground;
a second carbon print surrounding a hole in the substrate, the second carbon print positioned on the substrate inside the first carbon print, the second carbon print leading to a terminal, and the second carbon print providing a sensor output voltage;
a wiper providing contact between the first and second carbon prints and providing a voltage divider that changes value based on a wiper position on the first carbon print; and
one or more pads positioned on the first carbon print, the one or more pads each including a terminal, the terminal providing an input voltage to the single turn potentiometer sensor.”
The prior art of record do not teach or suggest the one or more pads positioned on the first carbon print, the one or more pads including a terminal for providing input voltage to the potentiometer sensor.  This allows the current invention the ability to provide a variable operational angle from the single turn potentiometer.   
Samoto et al., Metayer et al., and Huang et al., being the closest art fail to teach the combined structures of “the first carbon print…connected to a regulated power supple and ground”, “a second carbon print…leading to a terminal, the second carbon print providing a sensor output voltage” and “one or more pads…each including a terminal, the terminal providing an input voltage to the single turn potentiometer sensor.”    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833